DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,5, 8-9 ,11-13 and 16-20 objected to because of the following informalities:  "a blocker member" closely resembles "a blocking member" although they represent two different features. To improve readability, the examiner suggests replacing "a blocker member" with simply "a blocker", "a locking member", or "a stop member".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 recites a “motor axis” it is unclear how “motor” further defines the scope since a motor is not claimed until later in the claim and no connection is made between the motor and the motor axis.
For the purposes of examination, it is assumed that the motor axis is the axis about which the motor rotates or slides.  
Claim 4 recites the limitation "the pivotal member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-11 are rejected due to their dependency on rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Geringer et al. US 8851532 B2.
In regards to claim 12, Geringer teaches a preload resistant module (see fig 23) for an electronic access control strike (title), the preload resistant module having a frame (12) mountable to a frame of the electronic access control strike (where the control strike is mounted), a motor (26) mounted to the frame of the preload resistant module (See fig 16) and connected to a pivotable member (94 and 96), the pivotable member being pivotable by the motor in a manner that when the frame of the preload resistant between a keeper (82) of the electronic access control strike and a blocker member (28) of the electronic access control strike (See figure 23) to exert a preload resistant force against the keeper (Col 9 lines 6-36, considering pre-load to be the initial force required for the striker to perform it’d function, wherein the pivotable member is pivotable independently of the blocker member (since the pivotal member is a roller its pivoting is not dependent on the blocking member).
In regards to claim 13, Geringer teaches the preload resistant module of claim 12 wherein the pivotable member is pivotable by the motor into engagement with the keeper to exert a force against the keeper (See figure 23) and move the keeper away from the blocker member of the electronic access control strike (See figure 23).  
In regards to claim 14, Geringer teaches the preload resistant module of claim 12 wherein the pivotable member is biased to the interference position (in the fail-secure mode in Col 6 lines 48-61), further comprising a blocking member (24) moveable to selectively block the pivotable member (94) in the interference position or release the pivotable member from the interference position, the motor driving the movement of the blocking member (Col 5 lines 52-67 and Col 6 lines 1-8).  
In regards to claim 15, Geringer teaches the preload resistantmodule of claim 12 wherein the pivotable member is provided in the form of a disc (See fig 23) mounted eccentrically (as in situated from the axis of the motor) relative to a rotation axis of the motor, and the frame of the preload resistant module is provided with a slot (space inside 12), the disc protruding outwardly across the slot when the motor is activated (See fig 23).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geringer in view of Schroeder US 20170067271 A1 (hereinafter Schroeder).
In regards to claim 16, Geringer teaches a method of operating an electronic access control strike (title) having a socket area (See fig 23), a bolt path leading to socket area (See fig 23), a keeper movably mounted to a frame (abstract, Col 9 lines 19-36) in a manner to be moveable into and out of the bolt path (abstract, blocking and unblocking), a blocker member (28) moveable for selectively blocking or unblocking the movement of the keeper out of the bolt path (abstract, Col 9 lines 19-36), an actuator (24) for driving the movement of the blocker member (Col 6 lines 62 – Col 7 line 10), an anti-preload member (94) moveable, independently of the blocker member (as 94 is a roller capable of pivoting around its own axis independently of the blocker member), into interference between the keeper and the blocker member (See figure 23), a motor (26) controlling the movement of the anti-preload member (Col 5 lines 52-67), 
However Geringer does not teach the method comprising : receiving a user input, authenticating the user input against credential data, and contingent upon said authentication : operating the actuator to move the blocker member for unblocking the movement of the keeper while the anti-preload member is in interference between the keeper and the blocker member.
Schroeder teaches an electronic door lock with an input module with a method. The method comprising: receiving a user input, authenticating the user input against credential data, and contingent upon said authentication (fig 9a, para 61): operating the actuator (50) to move.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to use Schroeder’s method in Geringer’s electronic access control strike in order to eliminate the need for externally accessible mechanical locks, permit remote control of access by a facility manager and provide access to users by a user interface which would be more reliable than a conventional mechanical combination or key lock (See para 5 of Schroeder).
Geringer in view of Schroeder teaches upon said authentication: operating the actuator (Geringer 24) to move the blocker member for unblocking the movement of the keeper while the anti-preload member is in interference between the keeper and the blocker member (Geringer see fig 23 Col 6 line 62 – Col 7 line 10).
In regards to claim 17, Geringer in view of Schroeder teaches the method of claim 16, wherein Geringer teaches the method further comprising a door (Col 1, 10-12)  exerting a preloading force against the keeper (Col 4 lines 13 -32, since the pre-loading force occurs when the door is closes),  forcing the keeper towards the blocker member; wherein said interfering anti-preload member exerts a counteracting resistance force preventing the keeper from engaging the blocker member.
In regards to claim 18, Geringer in view of Schroeder teaches the method of claim 16, wherein Geringer teaches subsequently to the movement of the blocker member, the bolt pushing the keeper out of the bolt path (Since keeper can move see abstract).  
In regards to claim 19, Geringer in view of Schroeder teaches the method of claim 19, further comprising, contingent upon said authentication (Schroeder para 61), the motor pivoting the anti-preload member and thereby generating a force against the keeper, said force pushing the keeper away from the blocker member (Geringer: the anti-preload member pushes at least the keeper engagement feature downward away from the cam member); and the motor pivoting the pivotable member out from interference with the keeper subsequently (later during opening) to the movement of the blocker member (Geringer: Col 5 lines 52 -67).  
In regards to claim 20, Geringer in view of Schroeder teaches the method of claim 19, wherein Geringer teaches the motor blocking the anti- preload member into said interference with the keeper (See figure 23), and contingent upon said movement of the blocker member (since the cam member needs to move with the anti-preload member), releasing the anti-preload member from said interference position (Col 5 lines 52 -67).
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 4-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the electronic access control strike as taught in independent claim 1. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claim 1, the prior art of record, including Geringer, teaches electronic access control strikes having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach a blocker member moveable in an orientation parallel to the keeper pivot axis for selectively blocking or unblocking the movement of the keeper, an anti-preload member which is pivotable around a motor axis parallel to the keeper pivot axis independently of the blocker member… and a motor controlling the movement of the anti-preload member, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the structure and functionality of the electronic access control strike of the prior art to be configured and to function as claimed in the instant application without the use of hindsight and/or destroying the references. Therefore, the prior art does not disclose the electronic access control strike as taught in independent claim 1 of the instant application. 
Claims 5-11 are allowed due to their dependence on allowable claim 1.
Claim 4 would be allowable if written to overcome its 112 rejection.
Response to Arguments
In regards to the 112 rejections
Applicant’s arguments, see Remarks, filed May 31st 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The rejection of March 1st 2022 has been withdrawn. 
However a new 112 issue has arisen (see rejection above).
In regards to the prior art rejections regarding claims 1 and 4-11
Applicant’s arguments, see remarks, filed May 31st 2022, with respect to claims 1 and 4-11 have been fully considered and are persuasive.  The rejection of March 1st 2022 has been withdrawn. The amendment overcomes the prior art.
In regards to the prior art rejections regarding claims 12-15
Applicant's arguments filed May 31st 2022 have been fully considered but they are not persuasive. The prior art does teach wherein the pivotal member is pivotable independently of the blocker since the pivotal member of Geringer is a roller capable of pivoting about its own axis independently of the blocking member.
In regards to the prior art rejections regarding claims 16-20
Applicant's arguments filed May 31st 2022 have been fully considered but they are not persuasive. The prior art does teach the anti-preload member moveable, independently of the blocker member since the anti-preload member of Geringer is a roller capable of pivoting about its own axis independently of the blocking member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Dirnberger et al. US 20190040654 A1 - teaches a device that may be able to read on some claims if the pawl (36) is considered to be the anti-pre load member since it prevents pre load on the blocker (52, see fig 2b).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675